UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02968-99 Name of Registrant: Vanguard Trustees' Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2015 Item 1: Schedule of Investments Vanguard International Value Fund Schedule of Investments As of January 31, 2015 Market Value Shares ($000) Common Stocks (93.7%) 1 Australia (0.9%) QBE Insurance Group Ltd. 4,815,103 39,474 BHP Billiton Ltd. 1,440,637 33,228 Belgium (1.2%) Anheuser-Busch InBev NV 772,743 94,249 Brazil (2.3%) BB Seguridade Participacoes SA 3,647,100 39,839 Ambev SA 5,021,100 33,037 Cielo SA 1,980,304 29,501 Petroleo Brasileiro SA ADR 3,990,200 24,540 Estacio Participacoes SA 3,874,400 24,126 Cia de Saneamento Basico do Estado de Sao Paulo 4,040,600 20,137 * PDG Realty SA Empreendimentos e Participacoes 21,893,800 4,260 China (1.2%) * Baidu Inc. ADR 193,960 42,268 China Shenhua Energy Co. Ltd. 13,369,500 36,700 Industrial & Commercial Bank of China Ltd. 17,298,000 12,335 Denmark (0.7%) Novo Nordisk A/S Class B 1,243,346 55,417 Finland (0.6%) Sampo Oyj Class A 987,587 47,831 France (5.9%) BNP Paribas SA 2,630,615 138,122 Sanofi 1,054,943 97,203 Total SA 1,084,657 55,676 Valeo SA 365,718 51,567 ArcelorMittal 3,798,769 36,293 Schneider Electric SE 481,214 36,174 Airbus Group NV 553,442 29,488 GDF Suez 869,200 19,278 Germany (7.9%) SAP SE 1,601,063 104,498 Bayer AG 589,060 84,844 Fresenius Medical Care AG & Co. KGaA 1,019,253 75,541 United Internet AG 1,538,554 66,651 Volkswagen AG Preference Shares 270,846 60,423 * METRO AG 1,505,331 46,321 Siemens AG 313,845 33,154 BASF SE 324,407 29,014 Bayerische Motoren Werke AG 246,571 28,674 adidas AG 392,859 27,032 Continental AG 112,600 25,408 HeidelbergCement AG 248,013 18,239 RWE AG 640,802 17,776 Greece (0.1%) * Piraeus Bank SA 17,051,197 9,921 Hong Kong (3.9%) Swire Pacific Ltd. Class A 6,451,850 86,401 Hutchison Whampoa Ltd. 5,838,000 77,261 Galaxy Entertainment Group Ltd. 10,149,000 53,010 Li & Fung Ltd. 43,624,000 43,172 Sands China Ltd. 6,119,200 29,790 Esprit Holdings Ltd. 8,372,934 9,423 * Global Brands Group Holding Ltd. 43,624,000 8,219 Indonesia (0.6%) Telekomunikasi Indonesia Persero Tbk PT ADR 1,001,969 44,187 Ireland (0.5%) * Ryanair Holdings plc ADR 592,458 39,090 Israel (1.1%) Teva Pharmaceutical Industries Ltd. ADR 1,504,835 85,565 Italy (3.0%) Eni SPA 5,380,176 90,541 Intesa Sanpaolo SPA (Registered) 23,369,772 68,340 Mediolanum SPA 5,436,457 38,659 Atlantia SPA 1,496,635 38,522 Japan (21.0%) Sumitomo Mitsui Financial Group Inc. 5,224,200 175,308 KDDI Corp. 2,161,100 152,550 Sumitomo Mitsui Trust Holdings Inc. 25,946,000 91,240 Japan Tobacco Inc. 3,348,000 91,188 Omron Corp. 2,189,200 87,521 Bridgestone Corp. 2,169,400 86,705 Panasonic Corp. 7,365,300 83,669 Toyota Motor Corp. 1,254,900 80,905 East Japan Railway Co. 941,200 72,696 ^ Daihatsu Motor Co. Ltd. 5,017,600 69,968 Mitsubishi Corp. 3,537,200 61,707 SoftBank Corp. 1,018,600 59,946 Sumitomo Electric Industries Ltd. 4,439,000 57,200 Seven & i Holdings Co. Ltd. 1,528,683 55,941 Honda Motor Co. Ltd. 1,837,700 55,452 Daiwa House Industry Co. Ltd. 2,974,000 54,768 Toshiba Corp. 13,536,000 54,125 Daikin Industries Ltd. 640,500 44,570 Makita Corp. 850,500 37,725 Dai Nippon Printing Co. Ltd. 3,777,000 33,968 Nissan Motor Co. Ltd. 3,140,100 26,776 Ryohin Keikaku Co. Ltd. 230,700 25,556 Komatsu Ltd. 1,272,100 24,945 ^ Yamato Kogyo Co. Ltd. 873,400 22,478 ^ Dena Co. Ltd. 1,634,200 21,489 Miraca Holdings Inc. 153,900 6,893 Nippon Telegraph & Telephone Corp. 77,900 4,611 Netherlands (2.3%) Heineken NV 876,630 65,422 Unilever NV 1,428,277 61,937 Wolters Kluwer NV 1,225,790 36,618 Akzo Nobel NV 258,073 18,592 Norway (0.2%) ^ TGS Nopec Geophysical Co. ASA 602,893 13,985 Other (0.5%) * NXP Semiconductors NV 378,900 29,379 * Lenta Ltd. GDR 1,498,074 7,978 Philippines (0.5%) Alliance Global Group Inc. 73,103,700 41,316 Russia (1.4%) Gazprom OAO ADR 16,000,253 64,226 Sberbank of Russia ADR 4,615,686 17,011 Mobile TeleSystems OJSC ADR 1,751,347 13,766 Sberbank of Russia 9,657,936 8,649 * X5 Retail Group NV GDR 573,992 6,053 Gazprom OAO ADR 382,486 1,535 Singapore (1.5%) DBS Group Holdings Ltd. 4,684,000 68,291 Genting Singapore plc 58,872,000 46,940 South Africa (1.4%) Mediclinic International Ltd. 4,541,733 44,909 Mr Price Group Ltd. 1,372,195 31,080 Nampak Ltd. 8,047,500 29,337 South Korea (3.4%) Samsung Electronics Co. Ltd. 101,411 125,891 E-Mart Co. Ltd. 296,695 56,295 Hyundai Mobis Co. Ltd. 183,036 41,378 Hyundai Home Shopping Network Corp. 141,604 15,492 Hana Financial Group Inc. 470,830 13,763 SK Innovation Co. Ltd. 142,413 12,094 Spain (0.8%) * Banco Santander SA 5,045,978 33,940 Red Electrica Corp. SA 326,060 27,780 Banco Bilbao Vizcaya Argentaria SA 8,568 73 Sweden (2.0%) Swedbank AB Class A 2,370,898 57,354 Assa Abloy AB Class B 1,023,890 55,919 Getinge AB 1,436,957 35,417 ^ Oriflame Cosmetics SA 466,439 6,244 Switzerland (6.1%) Novartis AG 2,253,198 219,581 Roche Holding AG 234,346 63,160 ABB Ltd. 2,756,144 52,990 Credit Suisse Group AG 1,835,579 38,650 Cie Financiere Richemont SA 386,381 32,100 Holcim Ltd. 354,333 24,772 Actelion Ltd. 198,800 21,960 Swatch Group AG (Bearer) 40,705 16,189 GAM Holding AG 577,710 10,209 Taiwan (1.3%) Taiwan Semiconductor Manufacturing Co. Ltd. 22,565,704 99,236 Wistron Corp. 109,047 99 Thailand (1.4%) Bangkok Bank PCL 13,166,800 76,544 Kasikornbank PCL (Foreign) 4,325,600 29,556 Turkey (1.6%) * Turkcell Iletisim Hizmetleri AS 10,363,497 59,661 KOC Holding AS 7,767,228 40,275 Turkiye Halk Bankasi AS 4,098,643 26,318 United Kingdom (17.2%) * Royal Bank of Scotland Group plc 18,165,550 98,634 Prudential plc 3,741,533 90,959 AstraZeneca plc 1,227,908 87,409 Royal Dutch Shell plc Class A 2,703,936 82,270 BG Group plc 6,117,873 81,600 Carnival plc 1,779,082 79,652 Vodafone Group plc 19,784,694 69,573 British American Tobacco plc 1,212,581 68,409 * Lloyds Banking Group plc 51,893,211 57,488 BP plc ADR 1,407,925 54,670 HSBC Holdings plc 5,877,471 53,774 Unilever plc 1,049,389 46,209 Shire plc 601,050 43,870 Barclays plc 12,428,014 43,648 ^ Serco Group plc 18,625,317 43,154 Wolseley plc 706,258 40,938 Rolls-Royce Holdings plc 3,033,401 40,526 Informa plc 5,147,552 39,580 Rexam plc 5,714,247 36,516 Ashtead Group plc 2,216,327 36,065 * RSA Insurance Group plc 5,082,207 34,680 Associated British Foods plc 698,960 32,598 ^ Signet Jewelers Ltd. 264,631 31,927 BHP Billiton plc 843,993 18,332 Anglo American plc London Shares 1,044,803 17,452 Petrofac Ltd. 1,008,993 10,690 Inchcape plc 21,654 226 United States (1.2%) * Weatherford International plc 5,838,200 60,309 *,^ Ultra Petroleum Corp. 2,079,780 26,517 RenaissanceRe Holdings Ltd. 106,455 10,180 Total Common Stocks (Cost $7,363,494) Coupon Temporary Cash Investments (7.2%) 1 Money Market Fund (6.9%) 2,3 Vanguard Market Liquidity Fund 0.133% 540,052,239 540,052 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.3%) Fannie Mae Discount Notes 0.130% 4/27/15 5,700 5,699 Federal Home Loan Bank Discount Notes 0.100% 2/4/15 2,000 2,000 Federal Home Loan Bank Discount Notes 0.090%-0.092% 2/11/15 1,300 1,300 Federal Home Loan Bank Discount Notes 0.097% 2/27/15 1,900 1,900 Federal Home Loan Bank Discount Notes 0.135% 3/20/15 500 500 Federal Home Loan Bank Discount Notes 0.120% 4/6/15 1,000 1,000 Federal Home Loan Bank Discount Notes 0.090% 4/29/15 5,000 4,999 Federal Home Loan Bank Discount Notes 0.160% 5/29/15 2,000 1,999 5 Freddie Mac Discount Notes 0.075% 2/3/15 1,000 1,000 Freddie Mac Discount Notes 0.100% 3/27/15 2,200 2,200 Freddie Mac Discount Notes 0.131% 6/8/15 2,600 2,600 Total Temporary Cash Investments (Cost $565,246) Total Investments (100.9%) (Cost $7,928,740) Other Assets and Liabilities-Net (-0.9%) 2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $93,564,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 96.5% and 4.4%, respectively, of net assets. 2 Includes $104,296,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Securities with a value of $11,739,000 have been segregated as initial margin for open futures contracts. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 7 Securities with a value of $7,845,000 have been segregated as collateral for open forward currency contracts. ADR—American Depositary Receipt.
